655 F.2d 900
Elvin P. EVANS, Appellee,v.MO-KAN TEAMSTERS PENSION PLAN c/o Carl Rippeto, FundAdministrator, Appellant.
No. 80-1732.
United States Court of Appeals,Eighth Circuit.
Submitted May 18, 1981.Decided Aug. 13, 1981.Rehearing and Rehearing En Banc Denied Sept. 9, 1981.

Stanford C. Madden (argued), Kansas City, Mo., for appellee.
Albert J. Yonke (argued), Yonke, Shackelford & Arnold, P. C., Kansas City, Mo., for appellant.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order and judgment of the United States District Court for the Western District of Missouri, awarding Elvin P. Evans pension benefits and attorneys' fees from the Mo-Kan Teamsters Pension Plan.  After a careful review of the records and briefs, we affirm the district court.  See Elvin P. Evans v. Mo-Kan Teamsters Pension Fund, 519 F.Supp. 9 (W.D.Mo.1980).  We do so because we agree with the district court that the ambiguity in the trust and pension plan documents regarding the geographical scope of the fund, coupled with the consistent treatment of the contributions made for plaintiff as valid and proper payment, evidences an interpretation of the pension plan contracts including plaintiff in the plan.


2
In affirming the district court we note that the ambiguities present in the plan's documents and booklets can be clarified so that employees will be fully and fairly apprised of their rights and the fiscal integrity of the fund will be insured for the future.


3
Affirmed.